DETAILED ACTION 
Claims 1-30, submitted on January 8, 2021, are allowed.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on January 8, 2021 has been entered.  
Withdrawn Rejections 
The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Belanoff in view of Reutter and Nemoto is withdrawn because the independent claims have been amended to require a step of “measuring the level of ACTH,” which none of these references specifically discloses.  The obviousness rejections over Keiser, Crago, and Lambert are likewise withdrawn.  
Reasons for Allowance 
The examiner is persuaded by applicant’s arguments (see applicant’s Remarks, submitted January 8, 2021, at pp. 9-19) that medical1 treatment of the neuroendocrine tumors of the instant claims would have been nonobvious.  The examiner’s impression of the prior art, when consid-ered as a whole, supports applicant’s argument, especially for treatment of a patient that has a tumor that is “unresponsive to … chemotherapy.”2  In this regard, Otsuka (Am. J. Hypertens. 18(10), 1364-68 (2005) is cited as representing the closest prior art.  This reference discloses a patient with an “ACTH-producing pheochromocytoma” that was diagnosed by measuring “increased levels of plasma [i.e., blood] ACTH” (p. 1365).  After surgical removal of the tumor, the tissue was determined to secrete both ACTH and epinephrine (referred to as “adrenaline”) (see 
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
    

    
        1 Treatment with a medicine, as opposed to surgery.  
        2 The examiner has not accorded patentable weight to the word “conventional.”